DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, and upon consideration of the record filed herein, it is the decision of this court that the disciplinary board’s recommendations be adopted with the following modifications.
It is ordered that Roderick P. Gibson be suspended from the practice of law for a period of six months from the finality of this decision. However, in the event respondent fully complies with the subpoena at any time during the six month period of his suspension and the disciplinary board deems such compliance satisfactory, the remainder of his suspension shall be vacated and set aside. In the event respondent does not fully comply with the subpoena during the six month period of his suspension, it is ordered that his suspension shall continue until such time as he does fully comply and the disciplinary board deems such compliance satisfactory. All costs of this proceeding are assessed to respondent.
ORTIQUE, J., not on panel.